DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 12/20/2021, with respect to 35 U.S.C. 103 have been fully considered, but they are not persuasive. 

Applicant argues that the cited references fail to teach or suggest the claimed feature "applying, to the feature vector, a time-aware recurrent neural network, that outputs a sequence embedding comprising a probability distribution of a plurality of future events and an associated duration for each future event.” 
Negi fails to disclose the use of a time-aware recurrent neural network, as required by the claims. The Office Action alleges otherwise and cites paragraphs [0006] and [0099] of Negi in support. Office Action, p. 2. But while these paragraphs discuss other types of networks, such as a "feed forward neural network," "LSTM cell units" and a "RNN" (recurrent neural network), none of these is a "time-aware recurrent neural network."
Moreover, to the extent that any kind of "time stamp" in data suggests a "time-aware recurrent neural network," which Applicant does not concede, Negi appears to teach away from using timestamps. For instance, Negi discusses "removing timestamp data" from event data. Negi, ¶¶ [0004] and [0006], and Negi's independent claim 6. 
While "outcome probabilities" are determined, a duration of an event is never determined. Hence, Negi does not teach or suggest this feature.
Examiner respectfully disagrees.
For claim limitation “applying, to the feature vector, a time-aware recurrent neural network, that outputs a sequence embedding comprising a probability distribution of a plurality of future events and an associated duration for each future even”, Negi [0003], [0006], and [0099] teaches feature vectors used in sequence learning to predict real-time next best actions or outcome probabilities. 
The output in Negi comprises vector representations of each activity and an outcome probability for the vector. The vector representations of output for sequence input are a sequence embedding. The phrase “removing timestamp data” as a pre-processing is not cited in the office action below. Furthermore, only the “removing timestamp data” is not considered as a “time-aware recurrent neural network” because Negi [0009-0010 and Fig. 6] teaches time ordered sequence of event IDs and the input in order of timestamp. An "associated duration for each future event" can be calculated from the timestamps of two consecutive events, for example, timestamp ‘11 Jan. 2019 9:45’ (outcome event) - timestamp ‘11 Jan. 2019 9:00’. Therefore, Negi teaches a time-aware recurrent neural network.

Applicant also argues that the cited references fail to teach or suggest the claimed feature "applying, to the sequence embedding [comprising] a probability 
But Goeller's use of support vector machines or models differs from the claimed approach, at least from the perspective of what is provided as inputs to the machine or model. For example, Goeller's "support vector machines" receive textual data or "textual information objects." Id. ¶ [0006]. These textual information objects appear to be user issue reports. For instance, Goeller explains that "[e]vent data messages 60 requiring support ... are ... manipulated to eliminate data (stop words) to be ignored ... [and] applied to a trained set of  
support vector machines"). Id. ¶ [0042]. By contrast, claim 1 requires "a sequence embedding," which is not textual data. Rather, as claimed, a sequence embedding "compris[es] a probability distribution of a plurality of future events." See also id. ¶ [0019]. Goeller's inputs to its support vector machine do not include this probability distribution as the inputs are simply user issue reports. Therefore, Goeller fails to teach or suggest this feature.
Examiner respectfully disagrees.
For claim limitation “applying, to the sequence embedding, a support vector model classifier that computes a likelihood of a categorical outcome for each of the events in the probability distribution”, Goeller [0011] and [0042] teaches a support vector model to classify an object that may be represented by a number of features. Those features are from the outputs of Negi [0003] and [0006], which are sequence 

The rejection of the dependent claims 2-8 for depending from rejected claim(s) is maintained. Claim 9 is the non-transitory machine-readable medium of claim 1, and is similarly analyzed. The rejection of the dependent claims 10-14 for depending from rejected claim(s) is maintained. Claim 15 is the non-transitory machine-readable medium of claim 1, and is similarly analyzed. The rejection of the dependent claims 16-20 for depending from rejected claim(s) is maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The reference 311-313 in [0038] are not included.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi et al. (US 20200327444 A1, hereinafter Negi) in view of Sundaresan et al. (US 8234179 B2, hereinafter Sundaresan), further in view of Goeller et al. (US 20030097617 A1, hereinafter Goeller).

Regarding claim 1,
	Negi teaches: A method comprising: accessing a sequence of events, wherein each event comprises a timestamp at which the event occurred ([0095] "In an embodiment, the customer journey data comprises sequence data, where each journey may be a temporally arranged sequence of events." [0078] "Each event comprises information such as a unique ID and a timestamp, along with attributes that capture information, including but not limited to: customer profiles, interaction of the customer with the business, online browsing behavior on the website, etc."); 
	encoding the sequence of events into a feature vector comprising, for each event, a numerical representation of [(i) a respective category and] (ii) a respective timestamp ([0095] "encoding the temporal information in the learned models." [0003] "Each event is represented as a vector of some number of numbers by the module with a plurality of vectors being generated in total for each customer visit" [0082] "Each event is given a unique ID and timestamp."[0107] "The input layer takes in the event vector in the order of their timestamp, maintains and updates a vector which is a representation of the previous events in the sequence. "); 
	applying, to the feature vector, a time-aware recurrent neural network, that outputs a sequence embedding comprising a probability distribution of a plurality of future events and an associated duration for each future event ([0003] "Each event is represented as a vector of some number of numbers by the module with a plurality of vectors being generated in total for each customer visit. The vectors are then used in sequence learning to predict real-time next best actions or outcome probabilities in a customer journey using machine learning algorithms such as recurrent neural networks." [0006] "inputting the web events into the feed forward neural network, wherein, the output comprises vector representations of each activity in the web events... obtaining an outcome probability for the vector." [0099] "In FIG. 6, specific events provided for illustrative purposes include an ‘ad-click’ 610 a initiated at timestamp ‘11 Jan. 2019 8:23’ 615 a, ‘home page viewed’ 610 b at timestamp ‘11 Jan. 2019 8:24’ 615 b, ‘initiated chat’ 610 c initiated at timestamp ‘11 Jan. 2019 9:00’ 615 c, and ‘added to cart’ 610 d initiated at timestamp ‘11 Jan. 2019 9:45’ 615 d. The event 610 d ‘added to cart’ may additionally be classified as an outcome event, wherein the addition of an item to a cart is a desired outcome." Examiner notes that an "associated duration for each future event" would be calculated from the timestamps of two consecutive events, for example, timestamp ‘11 Jan. 2019 9:45’ (outcome event) - timestamp ‘11 Jan. 2019 9:00’.). 
	Negi does not explicitly teach: a category from a plurality of predefined categories;
	(i) a respective category.
	However, Sundaresan teaches: a category from a plurality of predefined categories ([Col. 2, ln. 13-14] "Each listing may include a category from the category structure." [Col. 7, ln. 55-56] "The category structure 418 includes a plurality of categories for items.");
	(i) a respective category ([Col. 7, ln. 47-51] "It should be appreciated that a selection of a type of buyer activity to be associated with listing data may selected so as to provide a level of confidence that an item was listed in a proper category (e.g., the buyer identifier the item in a proper category).")

 	Negi in view of Sundaresan does not explicitly teach: applying, to the sequence embedding, a support vector model classifier that computes a likelihood of a categorical outcome for each of the events in the probability distribution; and 
	providing one or more of (i) the probability distribution or (ii) the categorical outcome to a user interface.
	However, Goeller teaches: applying, to the sequence embedding, a support vector model classifier that computes a likelihood of a categorical outcome for each of the events in the probability distribution ([0011] "Generally, an object to be classified by support vector machines may be represented by a number of features. If, for example, the object to be classified is represented by two features, it may be represented by a point in two-dimensional space. Similarly, if the object to be classified is represented by n features, also referred to as a "feature vector", it may be represented by a point in n-dimensional space." [0042] "The set of trained support vector machines 66 identifies the categories and produces probability scores 68 that are used by the present invention to determine the category or categories"); and 
([0042] "The set of trained support vector machines 66 identifies the categories and produces probability scores 68 that are used by the present invention to determine the category or categories, if any, within which the event requiring support likely falls." [0062] "For instance, according to one embodiment of the present invention, the support is provided by displaying a message on the video screen of the client computer monitor.").  
In view of the teachings of Goeller it would have been obvious for a person of ordinary skill in the art to apply the teachings of Goeller to Negi before the effective filing date of the claimed invention in order to improve user support and assistance, while at the same time reducing the need for human intervention when providing user support and assistance (cf. Goeller [0005] e.g., “there exists a need to improve user support and assistance, while at the same time reducing the need for human intervention when providing user support and assistance.”). 

Regarding claim 3,
	Negi in view of Sundaresan and Goeller teaches: The method of claim 1.
	Negi teaches: further comprising: updating, [via the user interface], one or more of (i) a timestamp or (ii) a category of an event in the sequence of events; generating an updated feature vector based on the updated sequence; computing an updated probability distribution (Fig 6, e.g., 615b, 620b, and 635b. Examiner notes that Fig. 6 shows updating (i) a timestamp 615b; generating an updated feature vector 620b based on the updated sequence; computing an updated probability distribution 635b.

    PNG
    media_image1.png
    439
    626
    media_image1.png
    Greyscale
);
	Negi in view of Sundaresan does not explicitly teach: updating the user interface with the updated probability distribution.
	However, Goeller teaches: updating the user interface with the updated probability distribution ([0062] "For instance, according to one embodiment of the present invention, the support is provided by displaying a message on the video screen of the client computer monitor." [0067] "According to one embodiment of the present invention, the response includes the probability scores associated with the identified matching categories... In any case, after formulation, the category resolution response is transmitted to the client." Examiner notes that the support including probability scores is provided by displaying a message on the video screen of the client computer monitor.). 

 
Regarding claim 4,
	Negi in view of Sundaresan and Goeller teaches: The method of claim 1.
	Negi teaches: further comprising: updating, [via the user interface], the sequence of events to include an additional future event; generating an updated feature vector based on the updated sequence; computing an updated probability distribution; and updating the user interface with the updated probability distribution (Fig 6, e.g., 610c, 620c, and 635c. Examiner notes that Fig. 6 shows updating an additional future event 610c; generating an updated feature vector 620c based on the updated sequence; computing an updated probability distribution 635c).  
	Negi in view of Sundaresan does not explicitly teach: updating the user interface with the updated probability distribution.
	However, Goeller teaches: updating the user interface with the updated probability distribution ([0062] "For instance, according to one embodiment of the present invention, the support is provided by displaying a message on the video screen of the client computer monitor." [0067] "According to one embodiment of the present invention, the response includes the probability scores associated with the identified matching categories... In any case, after formulation, the category resolution response is transmitted to the client." Examiner notes that the support including probability scores is provided by displaying a message on the video screen of the client computer monitor.). 


Regarding claim 6,
	Negi in view of Sundaresan and Goeller teaches: The method of claim 1.
	Negi further teaches: wherein the sequence of events is determined based on interactions between a user device and an interactive computing environment ([0027] "FIG. 1 is a diagram illustrating an embodiment of a system within a networked environment, indicated generally at 100. The networked environment includes a plurality of data processing devices, consisting of both mobile and static data processing terminals 105 N, 110 N, each capable of at least data communication with one another across a network, including a Wide Area Network (‘WAN’) 111 such as the world wide web or Internet." [0095] "In an embodiment, the customer journey data comprises sequence data, where each journey may be a temporally arranged sequence of events." Examiner notes that 105 is a user communication device and 110 is server as shown in Fig 1.).  

Regarding claim 7,
	Negi in view of Sundaresan and Goeller teaches: The method of claim 1.
	Negi further teaches: wherein the sequence of events comprises events derived from one or more activities of a plurality of users ([0059] "The server application at the server is a multi-threaded application apt to perform each of steps 301-302, 304, 307, 310, 312-314, and 316-317 substantially concurrently for a plurality of interacting users and a plurality of interlocutors" [0095] "In an embodiment, the customer journey data comprises sequence data, where each journey may be a temporally arranged sequence of events.").  
	wherein the probability distribution of a plurality of future events and the associated durations for each event are based on the activities of the plurality of users ([0075] "The vector representations of the events may be used in a number of analytics and prediction systems, such as in those described above in FIGS. 3 and 4. In an embodiment, captured data may be analyzed based on a pattern and used to predict a successful outcome between the first user (e.g., a customer browsing a website) and a selected second user (e.g., the interlocutor or agent acting for the website being browsed by the first user) by the analytics module 407." [0006] "obtaining an outcome probability for the vector." [0099] "In FIG. 6, specific events provided for illustrative purposes include an ‘ad-click’ 610 a initiated at timestamp ‘11 Jan. 2019 8:23’ 615 a, ‘home page viewed’ 610 b at timestamp ‘11 Jan. 2019 8:24’ 615 b, ‘initiated chat’ 610 c initiated at timestamp ‘11 Jan. 2019 9:00’ 615 c, and ‘added to cart’ 610 d initiated at timestamp ‘11 Jan. 2019 9:45’ 615 d." Examiner notes that an "associated duration for each event" can be calculated from the difference between two consecutive timestamps, for example, timestamp ‘11 Jan. 2019 9:45’ (outcome event) - timestamp ‘11 Jan. 2019 9:00’. Examiner notes that the durations for each event can be calculated from the timestamps of two consecutive events.).  

Regarding claim 9, 
([0036] "The CPU 205 is any logic circuitry that responds to and processes instructions fetched from the main memory unit 210.") comprising: the method of claim 1, and is similarly analyzed.

Regarding claim 11, 
	the claim recites the system of claim 3, and is similarly analyzed.

Regarding claim 12, 
	the claim recites the system of claim 4, and is similarly analyzed.

Regarding claim 14, 
	the claim recites the system of claim 6, and is similarly analyzed.

Regarding claim 15, 
	Negi teaches: A non-transitory computer-readable medium storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform operations ([0036] "The CPU 205 is any logic circuitry that responds to and processes instructions fetched from the main memory unit 210.") comprising: the method of claim 1, and is similarly analyzed.

Regarding claim 17, 
	the claim recites the computer-readable medium of claim 3, and is similarly analyzed.

Regarding claim 18, 
	the claim recites the computer-readable medium of claim 4, and is similarly analyzed.

Regarding claim 20, 
	the claim recites the computer-readable medium of claim 6, and is similarly analyzed.

Claims 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Sundaresan and Goeller, further in view of Li et al. (WO 2019172848 A1, hereinafter Li) and Tao et al. (US 20200104288 A1, hereinafter Tao).

Regarding claim 2,
	Negi in view of Sundaresan and Goeller teaches: The method of claim 1.
	Negi teaches: further comprising: accessing a plurality of pairs of training data, wherein each pair of training data comprises a sequence of events ([0095] "In an embodiment, the customer journey data comprises sequence data, where each journey may be a temporally arranged sequence of events."); 
([0107] "The output data is used for training and validation of the algorithms for outcome prediction… The network is then trained using a labelled sequence dataset." [0076] "For example, event vectors may be used for temporal sequence modelling of customer journeys using machine learning algorithms like Recurrent Neural Networks (RNNs)"): 
	obtaining a next event by applying the time-aware recurrent neural network to each pair of training data ([0107] "With the trained model, event vector sequences are ingested and output in binary fashion corresponding to outcome achieved or not-achieved (e.g., 1 or 0, respectively)." [0076] "For example, event vectors may be used for temporal sequence modelling of customer journeys using machine learning algorithms like Recurrent Neural Networks (RNNs)"); 
	extracting a sequence embedding from the time-aware recurrent neural network ([0081] "extracting the event vectors from the hidden layers of trained neural network."); and 
	Negi in view of Sundaresan does not explicitly teach: an expected categorical outcome, 
	training the support vector model classifier with each of the extracted sequence embeddings by iteratively,
	obtaining a categorical outcome by applying the support vector model classifier to an extracted sequence embedding,

	However, Goeller teaches: an expected categorical outcome ([0042] "The set of trained support vector machines 66 identifies the categories and produces probability scores 68 that are used by the present invention to determine the category or categories, if any, within which the event requiring support likely falls." Examiner notes that categorical outcome is mapped to category as Applicant discloses "Finally, hierarchical representation 650 represents the probabilities of future categories in a tree structure. At the top, or root, is a categorical outcome, and below, as leaves or branches, are the different outcomes that can occur subsequent to the category represented by the root." in [0056].)
	training the support vector model classifier with each of the extracted sequence embeddings by iteratively ([0008] "Inductively learned classifiers are trained using labeled training data, consisting of examples of items that are in each category, and also may include examples of data specifically not in a given category."): 
	obtaining a categorical outcome by applying the support vector model classifier to an extracted sequence embedding ([0014] "The server applies the event data to a trained set of support vector machines that classifies the event data. After classifying the event data, the trained set of support vector machines returns category probability scores." [0066] "After retrieving the stop words, the routine 300 proceeds to block 332 where the key event data, i.e., the event data minus the stop words, is classified into categories using the retrieved trained set of support vector machines."); and 
	adjusting one or more parameters of the support vector model classifier such that a probability of the categorical outcome matching the expected categorical outcome is maximized ([0008] "The weights can be adjusted during training until the classifier performs optimally" [0014] "The server applies the event data to a trained set of support vector machines that classifies the event data. After classifying the event data, the trained set of support vector machines returns category probability scores.").  
The motivation to combine Negi with Goeller is the same rationale as set forth above with respect to claim 1.
	Negi in view of Sundaresan and Goeller does not explicitly teach: an expected next event.
	However, Li teaches: an expected next event ([p. 14, ln. 18] "Predict the next event-time pair (yi+i, ti+i) given a sequence of the past events")
In view of the teachings of Li it would have been obvious for a person of ordinary skill in the art to apply the teachings of Li to Negi before the effective filing date of the claimed invention in order to be more accurate in the predicted results from the RNN-Based predictor with inputs (cf. Li [p. 8 ln. 1-3] e.g., “The predicted results from the RNN-Based predictor 110 with inputs based on such refined categorization would thus be more accurate.”).

	However, Tao teaches: adjusting one or more parameters of the [time-aware recurrent] neural network such that a probability of the next [event matching the expected next event] is maximized ([0036] " For example, for a combination of features of an information item, and the associated values, the deep neural network can be trained to maximize the probabilities of outputting a score that accurately predicts the user's access to the information item. In some embodiments, the training module may receive or determine a target distribution of the probabilities, and employ a stochastic gradient descent algorithm to update the weights, such that the normalized probabilistic distribution of the model output can conform to the target distribution." Examiner notes that the "time-aware recurrent neural network" is taught by Negi in [0076], and "next event matching the expected next event" is taught by Li in [p. 14, ln. 18].).
In view of the teachings of Tao it would have been obvious for a person of ordinary skill in the art to apply the teachings of Tao to Negi before the effective filing date of the claimed invention in order to maximize the probabilities of outputting a score (cf. Tao [0036] e.g., “for a combination of features of an information item, and the associated values, the deep neural network can be trained to maximize the probabilities of outputting a score that accurately predicts the user's access to the information item.”).

Regarding claim 10, 


Regarding claim 16, 
	the claim recites the computer-readable medium of claim 2, and is similarly analyzed.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Sundaresan and Goeller, further in view of Malie et al. (“Cohort Comparison of Event Sequences with Balanced Integration of Visual Analytics and Statistics”, 2015, hereinafter Malie).

Regarding claim 5,
	Negi in view of Sundaresan and Goeller teaches: The method of claim 1.
	Negi teaches: wherein further comprising: determining, from the plurality of future events a sequence of future events comprising a first event and a second event (Fig 6, e.g., 610c. Examiner notes that 610b is mapped to a "first event", and 610c is mapped to a "second event".); 
	determining that a cumulative probability of the first event and the second event occurring is greater than a cumulative probability of other sequences within the plurality of future events ([0006] "applying a softmax function to the single vector; and obtaining an outcome probability for the vector." [0097] "In an embodiment, outcomes may be presented in an ordered list as potential next best actions for an agent to take and can be altered to include the outcome predictions." [0100] "A cumulative vector 630 may summarize all previous event vectors. RNN classifier cells 625 a, 625 b, and 625 c ingest vectors and produce outcome probabilities 635 a, 635 b, 635 c at each event 610 a, 610 b, and 610 c of the customer journey." Examiner notes that Negi teaches 610b is mapped to a "first event", and 610c is mapped to a "second event". A cumulative probability of 610b and 610c is greater than a cumulative probability of other sequences within the plurality of future events because potential next best actions (610b and 610c from the view of 610a) can be considered as an outcome event having highest probability in an ordered list.). 
	Negi in view of Sundaresan and Goeller does not explicitly teach: 
	However, Malie teaches: presenting the sequence of events and associated aggregated outcomes on the user interface (Figure 1. Examiner notes that Figure 1 shows the sequence of events with the event legend (colored triangles) and associated aggregated probabilities (died/lived) on CoCo user interface.

    PNG
    media_image2.png
    698
    1133
    media_image2.png
    Greyscale
).
In view of the teachings of Malie it would have been obvious for a person of ordinary skill in the art to apply the teachings of Malie to Negi before the effective filing date of the claimed invention in order to make better collaboration among colleagues, easier intermediate results discussion, and meaningful outcome presentations (cf. Malie [CONCLUSIONS AND FUTURE WORK] e.g., “CoCo’s benefits include: better collaboration among colleagues, easier intermediate results discussion, and meaningful outcome presentations.”).

Regarding claim 13, 
	the claim recites the system of claim 5, and is similarly analyzed.

Regarding claim 19, 
.
 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Sundaresan and Goeller, further in view of Malie and Rajan et al. (US 20100250647 A1, hereinafter Rajan).

Regarding claim 8,
	Negi in view of Sundaresan and Goeller teaches: The method of claim 1.
	Negi in view of Goeller does not explicitly teach: determining one or more additional events, that if added to the event sequence, would result in a categorical outcome matching the category.
	However, Sundaresan teaches: determining one or more additional events, that if added to the event sequence, would result in a categorical outcome matching the category ([Col. 10, ln. 9-13] "selecting listing data for at least one listing from the plurality of listings where the category of the at least one listing was the same as the categorical recommendation for the at least one listing as a set of newly generated training data 416.").
The motivation to combine Negi with Sundaresan is the same rationale as set forth above with respect to claim 1.
  	Negi in view of Sundaresan and Goeller does not explicitly teach: 
(Figure 1, e.g., Event Types. Examiner notes that "Event Types" are mapped to "a predefined list of categories".); 
	presenting the one or more additional events to the user interface ([p. 44, par. 1] "The CoCo visualization (Figure 3) displays the results of significance tests in a unified form. For each event or sequence of events, CoCo displays the value of the metric in each cohort (e.g., percent of prevalence, gap duration), the difference between the two values, and the significance value of the difference." Examiner notes that the CoCo visualization displays each event or sequence of events inlcuding one or more additional events.).  
The motivation to combine Negi with Malie is the same rationale as set forth above with respect to claim 5.
	Negi in view of Sundaresan, Goeller, and Malie does not explicitly teach: 
	However, Rajan teaches: receiving [, from the user interface,] a selection of a category from the predefined list of categories ([0030] "In yet another aspect, filter module 114 may receive input from a selected category from the category selection module 118 to assist in focusing the web content request 106." Examiner notes that "from the user interface" is taught by Malie in Figure 1.); 
In view of the teachings of Rajan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rajan to Negi before the effective filing date of the claimed invention in order to filter web content requests prior to transmitting the request to the Internet, thereby narrowing and focusing the request (cf. Rajan [0028] .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129